DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted August 3, 2022, has been received.  The amendment of claims 1, 4, and 10; cancellation of claims 2-3; and addition of new claims 11-17, is acknowledged.
Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a drawing device having a drawing head and processor controlling the drawing head wherein the drawing heads draws an image by selectively forming a first droplet dot formed by a first droplet and a second droplet dot formed by a second droplet including a larger droplet amount than the first droplet on a drawing target surface curved convexly along a first direction.
The cited art, U.S. Patent Pub. 2012/0274683 (“Yamasaki”) in view of U.S. Patent Pub. 2009/0128600 (“Nagata”), discloses a similar drawing device also having a drawing head and processor controlling the drawing head wherein the drawing heads draws an image by selectively forming a first droplet dot formed by a first droplet and a second droplet dot formed by a second droplet including a larger droplet amount than the first droplet on a drawing target surface curved convexly along a first direction. However, the cited art does not appear to explicitly disclose or suggest the processor controls the ejection by the drawing head to as to form the second droplet dot in at least a part of an adjustment region in at least one end of ends in the first direction of the drawing target surface, the first droplet dot formation region overlaps with the adjustment region, and the processor controls the ejection by the drawing head so that a ratio of forming the second droplet dot in the first droplet dot formation planned region in the adjustment region increases toward the end of the drawing target surface in the first direction.  Thus, the specific device and controller does not provide the such parameters as they relate to droplet size. That is, it is possible to control the frequency/density of ejected droplets independently of controlling their size. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/            Primary Examiner, Art Unit 2853